Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 Nov 07 2013, 5:32 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ADAM C. SQUILLER                                 GREGORY F. ZOELLER
Squiller & Hardy                                 Attorney General of Indiana
Auburn, Indiana
                                                 JAMES B. MARTIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MICHAEL P. STAFFORD,                             )
                                                 )
       Appellant-Defendant,                      )
                                                 )
               vs.                               )       No. 17A04-1304-CR-178
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE DEKALB SUPERIOR COURT
                          The Honorable Monte L. Brown, Judge
                              Cause No. 17D02-1203-FA-2



                                      November 7, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


SULLIVAN, Senior Judge
       Michael Stafford was sentenced to an aggregate term of 120 years following his

jury convictions for Class A felony criminal deviate conduct, Class A felony kidnapping,

Class B felony burglary, Class B felony criminal confinement, and Class B felony

robbery while armed with a deadly weapon. He now appeals, arguing his convictions for

kidnapping, burglary, confinement, and robbery should be vacated pursuant to the

continuing crime doctrine. Alternatively, he argues his sentence is inappropriate. We

conclude that the continuing crime doctrine does not apply and that his sentence is not

inappropriate, and we therefore affirm in all respects.

       On July 21, 2009, B.G. was mowing the lawn of her two-acre country home in

DeKalb County when a man, later identified as Stafford, pulled into her driveway and

asked about two cars that were displayed for sale. B.G. gave Stafford some details but

said he would need to talk with her husband. When Stafford asked if her husband was

home, B.G. told him no but offered to give him his cell phone number. Stafford said he

did not have a pen. B.G. said she would write down the number for him, ran into the

house, and scribbled on a piece of paper.

       When she turned around, Stafford was in the doorway holding a knife up near his

chin. He asked if anyone else was in the house. B.G. told him her two-and-a-half-year-

old daughter E.G. was in the garage. Stafford said they had to go get her, so they went

onto the porch and B.G. called E.G.’s name. E.G. started crying as soon as she saw them

and would not come. Stafford led B.G. down the steps and into the garage with the knife

at her neck, B.G. picked up E.G., and Stafford asked for another way back into the house.

B.G. took Stafford to a door in the garage, and Stafford, with the knife still in hand,

                                             2
ordered her to open it. As they walked through the laundry room, B.G. offered Stafford

money, but he said he would get it himself.

       Once they reached the living room, Stafford duct taped B.G. and E.G. together at

their waists. He also taped B.G.’s wrists together. He then started taking his pants off

and told B.G. he was going to rape her. B.G. started screaming. Stafford got on top of

her, covered her mouth with his right hand, stuck the knife to her throat with his left

hand, and said, “You need to shut up or I’m going to hurt her.” Tr. p. 242. The duct tape

was loose, and B.G. was able to pull his hand off her mouth so she could breathe.

       Stafford took them to the master bedroom, and B.G. put E.G. on the bed. Stafford

forced B.G. to take off her shirt and bra and then ordered her to get on the floor. Stafford

stood against the nightstand and ordered B.G. to perform oral sex on him. She complied,

and Stafford ejaculated into her mouth. When he was done, he called B.G. a whore and

allowed her to put her clothes back on. E.G. was crying on the bed the entire time.

       Stafford took B.G.’s cell phone and home phone. He then made B.G. and E.G. get

into the bathroom, barricaded the door with a chair, and told B.G. to count to one hundred

before getting out. He warned her not to tell her husband or the police because he knew

where she lived. Once B.G. heard Stafford drive away, she got out of the bathroom and

ran across the street with E.G. to her neighbor’s house. Her neighbor called 911.

       Three months later, B.G. spotted Stafford while she was out shopping with E.G.

She called the detective on her case, but the police did not arrive until after Stafford had

left. In March 2012, over two and a half years after the crimes, B.G. was out having



                                              3
dinner with her family when she spotted him again. She called the police. The police

arrived and identified him, and he was arrested later that month.

       The State charged Stafford with Class A felony criminal deviate conduct (B.G.),

Class A felony kidnapping (E.G.), Class B felony burglary, Class B felony criminal

confinement (B.G.), and Class B felony robbery (B.G.). While housed at the DeKalb

County Jail, Stafford asked fellow inmate Jeremy Coleman to kill B.G. to prevent her

from testifying against him. He gave Coleman B.G.’s name and address. He also

provided Coleman with his own address, where Coleman was to obtain a gun and take

cash, a truck, and a motorcycle as payment.

       Stafford was tried before a jury. He was found guilty on all counts. At the

sentencing hearing, the trial court made a detailed and thorough sentencing statement

finding several aggravating and no mitigating circumstances. The court sentenced him to

forty-five years each for criminal deviate conduct and kidnapping and fifteen years each

for burglary, confinement, and robbery. All sentences were to be served consecutively

except for confinement, which was to be served concurrently with the other sentences, for

an aggregate term of 120 years.

       Stafford raises two issues on appeal: (1) whether his kidnapping, burglary,

confinement, and robbery convictions violate the continuing crime doctrine, and (2)

whether his sentence is inappropriate.

                         I. CONTINUING CRIME DOCTRINE

       We have described the continuing crime doctrine as a “category of Indiana’s

prohibition against double jeopardy.” Walker v. State, 932 N.E.2d 733, 736 (Ind. Ct.

                                              4
Ohio App. 2010). “The continuing crime doctrine essentially provides that actions that are

sufficient in themselves to constitute separate criminal offenses may be so compressed in

terms of time, place, singleness of purpose, and continuity of action as to constitute a

single transaction.” Id. at 735. This doctrine does not seek to reconcile the double

jeopardy implications of two distinct chargeable crimes; rather, it defines those instances

where a defendant’s conduct amounts only to a single chargeable crime. Boyd v. State,

766 N.E.2d 396, 400 (Ind. Ct. App. 2002). The continuing crime doctrine thus prohibits

multiple convictions for the same continuous offense. See id.

       Stafford contends that his kidnapping, burglary, confinement, and robbery

convictions violate the continuing crime doctrine because those offenses occurred merely

to facilitate his crime of criminal deviate conduct. Stafford is incorrect. Although the

crimes occurred in the same period of time, each offense was a distinct chargeable crime

arising from a separate criminal act. See Walker, 932 N.E.2d at 737 (continuing crime

doctrine “does not apply to factual situations where a defendant is charged with two or

more distinct chargeable crimes” but may apply where defendant is charged multiple

times with one offense or where defendant is charged with an offense and a lesser

included offense).

       Specifically, burglarizing the house, kidnapping E.G. to use her as a hostage,

confining B.G., forcing B.G. to perform oral sex on him, and robbing B.G. of the phones

were all separate criminal transgressions. The continuing crime doctrine simply does not

apply. See id. at 738 (continuing crime doctrine not applicable—although burglary,

robbery, and confinement occurred in same series of events, each was distinct chargeable

                                            5
crime); Firestone v. State, 838 N.E.2d 468, 472 (Ind. Ct. App. 2005) (continuing crime

doctrine not applicable—although criminal deviate conduct occurred right after rape,

“[t]he continuity of the actions does not negate the fact that they were completely

different sexual acts committed at different times”).

                            II. INAPPROPRIATE SENTENCE

       Stafford next contends that his sentence is inappropriate. Although a trial court

may have acted within its lawful discretion in imposing a sentence, Article 7, Sections 4

and 6 of the Indiana Constitution authorize independent appellate review and revision of

sentences through Indiana Appellate Rule 7(B), which provides that a court “may revise a

sentence authorized by statute if, after due consideration of the trial court’s decision, the

Court finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007) (citing

Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218

(2007)).   The defendant has the burden of persuading us that his sentence is

inappropriate. Id.

       We first look to the statutory ranges established for the classes of the offenses.

Stafford was convicted of two Class A felonies and three Class B felonies. The statutory

range for a Class A felony is between twenty and fifty years, with the advisory sentence

being thirty years. Ind. Code § 35-50-2-4 (2005). The statutory range for a Class B

felony is between six and twenty years, with the advisory sentence being ten years. Ind.

Code § 35-50-2-5 (2005). Stafford was sentenced to forty-five years on each Class A



                                             6
felony and fifteen years on each Class B felony, with all but one Class B felony to be

served consecutively, for an aggregate term of 120 years.

       We next look to the nature of the offenses and Stafford’s character. As to the

nature of the offenses, Stafford pretended to be interested in the cars for sale but then

invaded the home and took B.G. and her toddler daughter E.G. as his victims at

knifepoint. He ordered them to the floor, told B.G. to “[s]hut the fuck up” when she

attempted to recite the Lord’s Prayer, Tr. p. 245, tied them together, and said he was

going to rape B.G. When B.G. started screaming, Stafford got on top of her, obstructed

her breathing, stuck the knife to her throat, and threatened to hurt E.G. He then moved

them into a bedroom, ordered B.G. to remove her shirt and bra, and forced B.G. to

perform oral sex on him while E.G. sat crying on the bed. He ejaculated into B.G.’s

mouth and called her a whore. Before leaving, Stafford took all the phones, barricaded

them in a bathroom, and told B.G. to keep quiet because he knew where she lived.

Stafford’s callous actions do not warrant any revision to his sentence.

       He nonetheless argues that his character as reflected in his criminal history is

somehow redeeming. While Stafford does not have a lengthy criminal history, neither is

it insignificant. He has a 1998 conviction for burglary stemming from an incident in

which he broke into a residence and stole cash and property. While the crime occurred

about a decade before his current offenses, it is still notable that, like the crimes here, it

involved burglary. Moreover, he has a conviction for operating a vehicle with an alcohol

concentration equivalent to 0.15 or more for an incident occurring just a year after he

victimized B.G. and E.G., and he failed to comply with the terms of his probation in that

                                              7
cause. Most revealing about Stafford’s character, however, is the fact that he tried to

recruit a fellow jail inmate to put B.G. “6ft under!” so she could not testify against him.

State’s Sentencing Ex. 4; see Tr. p. 539. He gave Coleman B.G.’s name and address, told

him where to get a gun, and offered him cash, his truck, and his Harley-Davidson as

payment for B.G.’s silence.

       Stafford has failed to persuade us that his sentence is inappropriate.

       Affirmed.

BAKER, J., and BROWN, J., concur.




                                             8